Case 1:17-cv-00823-MN Document 317 Filed 10/24/19 Page 1 of 3 PageID #: 2277



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

BIOGEN INTERNATIONAL GMBH                         )
and BIOGEN MA INC.,                               )
                                                  )
                        Plaintiffs,               )
                                                  )   C.A. No. 17-823-LPS
         v.                                       )   (Consolidated)
                                                  )
AMNEAL PHARMACEUTICALS LLC,                       )   C.A. No. 17-845-LPS
                                                  )
                        Defendant.                )
                                                  )

                        STIPULATION OF INFRINGEMENT BY MSN

         WHEREAS Plaintiffs Biogen International GmbH and Biogen MA Inc. (collectively,

“Biogen”) assert that Defendants MSN Laboratories Private Ltd. and MSN Pharmaceuticals Inc.

(collectively, “MSN”) infringe claims 1-4, 6, 8-13, 15, and 16 of U.S. Patent No. 8,399,514 (“the

’514 patent”) (collectively, the “Asserted Claims” of the “Asserted Patent”) by submitting, or

causing to be submitted, Abbreviated New Drug Application No. 210460 (“MSN’s ANDA”)

seeking approval to engage in the commercial manufacture, use, import, sale, or offer to sell

MSN’s generic capsules containing dimethyl fumarate (“MSN’s ANDA Products”), which if

approved and marketed, will infringe the Asserted Claims;

         WHEREAS claims 5, 7, 14, and 17-20 of the ’514 patent have not been asserted;

         WHEREAS, MSN’s ANDA contained a certification pursuant to 21 U.S.C.

§ 355(j)(2)(A)(vii)(IV) that, in its opinion, the Asserted Patent is invalid, unenforceable, or

would not be infringed by the commercial manufacture, use, or sale of MSN’s ANDA Products;

         WHEREAS, MSN denies that the commercial marketing and sale of MSN’s ANDA

Products would infringe any valid and enforceable claims asserted in this case but desires to

streamline the issues at trial;

{01498468;v1 }                                    1
Case 1:17-cv-00823-MN Document 317 Filed 10/24/19 Page 2 of 3 PageID #: 2278



         NOW THEREFORE, Biogen and MSN, by their undersigned counsel, STIPULATE as

follows:

         1.      For purposes of this Action only, MSN stipulates that its submission of ANDA

No. 210460 constitutes infringement of the Asserted Claims pursuant to 35 U.S.C.

§ 271(e)(2)(A), provided those claims are not proven invalid or unenforceable. MSN further

stipulates that the commercial manufacture, use, sale, offer to sell, and/or importation of MSN’s

ANDA Products prior to the expiration of the Asserted Patent in accordance with the labeling

proposed in MSN’s ANDA No. 210460 would further infringe the Asserted Claims pursuant to

35 U.S.C. § 271, provided those claims are not proven invalid or unenforceable.

         2.      By entering into this Stipulation, MSN does not waive any invalidity defenses it

has raised. This Stipulation shall not be used to argue that claims satisfy the definiteness

requirements of 35 U.S.C. § 112, or for any other purpose other than the issue of infringement.

This Stipulation may not be used or admitted in any proceeding other than the instant proceeding

against MSN concerning ANDA No. 210460.

         3.      The parties reserve all other claims and defenses.




{01498468;v1 }                                    2
Case 1:17-cv-00823-MN Document 317 Filed 10/24/19 Page 3 of 3 PageID #: 2279



IT IS HEREBY STIPULATED:

Dated: October 24, 2019



 ASHBY & GEDDES                                 PHILLIPS, GOLDMAN, MCLAUGHLIN &
                                                HALL, P.A.

 /s/ Steven J. Balick                           /s/ John C. Phillips, Jr.
 ____________________________
 Steven J. Balick (#2114)                       John C. Phillips, Jr.
 Andrew C. Mayo (#5207)                         David A. Bilson
 500 Delaware Avenue, 8th Floor                 1200 North Broom Street
 P.O. Box 1150                                  Wilmington, DE 19806
 Wilmington, DE 19899                           (302) 655-4200
 (302) 654-1888                                 jcp@pgmhlaw.com
 sbalick@ashbygeddes.com                        dab@pgmhlaw.com
 amayo@ashbygeddes.com
                                                Attorneys for Defendants MSN Laboratories
 Attorneys for Plaintiffs                       Private Ltd. and MSN Pharmaceuticals Inc.




                 SO ORDERED, this _________ day of _________________________, 2019



                                          ______________________________________
                                          Chief Judge




{01498468;v1 }                              3
